Title: Acct. of the Weather in Mar. [1773]
From: Washington, George
To: 




March 1st. Snowing all the forenoon—Wind being at No. East, which shifting to the No. West blew hard and dispeld the Clouds.
 


2. Ground a little froze. Day clear & pleasant with but little Wind & that Southerly.
 


3. A little Raw in the morning, & Cool, tho’ the Wind continued in the same place. Afternoon Muddy & like for falling weather.
 


4. Wind fresh from the Northward & Snowing till about 10 Oclock. Afterwards clear, & more moderate, Morning being very Cold & disagreeable.
 


5. Wind Westerly, Clear, & tolerably pleasant—but Cool.
 


6. Lowering and like for falling Weather all day. In the Night Rain.
 


7. Close & heavy Morning—but no Rain. Afternoon clear & pleasant with but little wind.
 


8. Clear and very pleasant Morning—but somewhat Cooler in the Afternoon Wind Westerly.
 


9. Lowering Morning & Rainy day. Wind Easterly but not Cold.
 


10th. Heavy & Cloudy all day, & sometimes a little Rain.
 


11. Clear and turnd a little Cooler—Wind Westerly.
 


12. Very pleasant, being Calm clear & warm especially in the Morning.
 



13. Raw & Cool with the Wind Easterly and cloudy withal.
 


14. Raining & Snowing till abt. 10 Oclock a good deal of the former having fallen in the Night. Wind Northerly and Cold.
 


15. Cloudy & Raw in the forenoon with the Wind still Northerly which shifting Southerly it became warm clear & pleasant.
 


16. More or less Cloudy all day with the Wind about So. Et. and South.
 


17th. A good deal of Rain fell last Night. This day variable with some Rain. At length the Wind came to No. Wt. & blew hard.
 


18. Clear & somewhat Cool. Wind blowing hard at No. West till the Evening when it turnd Calm.
 


19. Very pleasant—calm & clear in the forenoon—a little Wind from the Southward in the Afternn.
 


20. Lowering all day and sometimes Raining—with the Wind Southerly, warm, and growing.
 


21. Wind at North East and Raining more or less all day—in the Evening fast as it had done the Night before.
 


22. Raining all the forenoon with the Wind fresh from the No. West. Afternoon clear with less Wind thoh. from the same point.
 


23. Clear and pleasant with very little Wind, and that Southerly.
 


24. Calm, and Clear in the forenoon—lowering afterwards with the Wind at No. East and pretty fresh.
 


25th. The Wind having shifted in the Night to No. and No. Westerly, their came on a Most violent Storm, attended with much rain, which did inconceivable damage by the freshes—Many Houses Trees &ca. being blown down. This Storm of Wind & Rain continued with little abatement all this day likewise.
 


26. Raining ceasd, but the Wind continued to blow very hard at No. West, till Night.
 



27. Wind still at No. West, but not much of it. Weather Clear and pleasant.
 


28. But little Wind and that Southerly. Weather clear & very Warm.
 


29. Clear, Calm, and very Warm.
 


30. Lowering all day with some Rain about Noon—the Wind being pretty fresh from the Southward.
 


31. Clear and pleasant with very little Wind.
